Citation Nr: 1414901	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  13-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses paid for the Veteran's private medical treatment from July 17, 2012 to July 20, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision by the Department of Veterans Affairs (VA) North Florida/ South Georgia Veterans Health System in Gainesville, Florida.  

Review of the electronic claims folder (efolder) found within the Virtual VA paperless claims processing systems includes the Informal Hearing Presentation submitted by the Veteran's representative.  No other pertinent documents that are not already associated with the physical claims folder are of record.  Review of the Veterans Benefit Management System (efolder) does not include documents pertinent to the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1. The Veteran incurred medical expenses as a result of treatment for a service connected disability at a private hospital from July 17, 2012 to July 20, 2012; these services were not authorized prior to receipt and were not for a medical emergency.

2.  VA facilities were feasibly available.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred from July 17, 2012 to July 20, 2012 have not been met.  38 U.S.C.A. §§ 1724, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.53, 17.54, 17.120 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2013).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

VA provided the Veteran with initial VCAA notice regarding his claim, in correspondence sent in January 2013 after the initial decision.  The January 2013 letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, and identified his duties in obtaining information and evidence to substantiate his claim.  The letter did not specifically discuss the criteria applicable to establishing reimbursement or repayment of unauthorized medical expenses, set forth at 38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2013).  However, it provided specific information on VA's definition of emergent care.  The September 2012 administrative denial detailed the 38 U.S.C.A. § 1725 criteria for reimbursement.  

Here, the omission of the specific regulations regarding reimbursement of medical claims did not affect the essential fairness of the adjudication in this instance because the defect was cured by actual knowledge on the part of the claimant.  In September 2012, the North Florida/ South Georgia Veterans Health System in Gainesville, Florida informed the Veteran of the specific reason for its denial of the claim, non-emergent care.  The Veteran demonstrated actual knowledge of the missing requirement as found in his statements contained in his notice of disagreement and substantive appeal.  Hence, actual knowledge has been demonstrated, and the Veteran was aware of the legal criteria and evidence necessary to establish his claim.  He had numerous opportunities to submit evidence in support of his claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Board finds any notice error to be non-prejudicial and a remand for further notification is not necessary.  See id.

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence associated with the claims file consists of the Veteran's private medical treatment records and pertinent VA treatment records. 

The Veteran was not provided a medical opinion in connection with his claim.  38 C.F.R. § 3.159(c)(4).  In this instance, the Board finds the current record sufficient to make a decision on the claim as the issue involves a prudent lay person's finding of emergency, rather than a medical determination.  38 U.S.C.A. § 1725(f)(1) (West Supp. 2013); Swinney v. Shinseki, 23 Vet. App. 257 (2009).  

There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Analysis

Ordinarily, medical care received from non-VA facilities requires authorization pursuant to 38 C.F.R. § 17.54 (2013).  Smith v. Derwinski, 2 Vet. App. 378 (1992).   In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  

In adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received.  38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical determination.  Similes v. Brown, 6 Vet. App. 555 (1994). 

The Veteran asserts that his contemporaneous conversations with VA personnel were tantamount to prior authorization for private treatment.  The July 17, 2012 contact with the VA outpatient clinic shows that the Veteran was instructed to go to a VA facility, if possible, but call for an ambulance if he could not arrange transportation to either VAMC.  Although the VA nurse recommended the private hospital as the last option, prior authorization is not demonstrated.  Malone v. Gober, 10 Vet. App. 539 (1997); see 38 U.S.C.A. § 1703 (West 2002 & Supp. 2013); 38 C.F.R. § 17.54.  

Alternatively, the Veteran asserts that the private treatment from July 12, 2012 to July 20, 2012 was for a medical emergency.  

To the extent allowable, payment of the expenses of medical treatment not previously authorized will be made (1) For an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; provided that a medical emergency existed and delay would have been hazardous to life or health; and no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. §§ 1724, 1728 (West 2002); 38 C.F.R. § 17.120 (2013). 

Entitlement under 38 U.S.C.A. § 1728 provides payment or reimbursement of medical expenses incurred at a non-VA facility for emergency treatment of a service connected disability.  Here, the claimed private treatment concerns the Veteran's service connected low back disability, and he is eligible for consideration under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120.     

The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53 (2013).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id. 

The standard for determining an emergency is whether a prudent layperson would think a delay in treatment would be hazardous to life or health.  The standard is not whether the delay actually would have been hazardous or whether medical professionals would, and did, find an emergency.  38 U.S.C.A. § 1725(f)(1) (West Supp. 2013); Swinney v. Shinseki, 23 Vet. App. 257 (2009).  

On July 17, 2012 at 2:26pm, the Veteran contacted a nurse at his local outpatient clinic via telephone.  He complained about 9-10 scale pain, which had progressed to his left leg.  The nurse also noted that the Veteran had congestion and vomiting symptoms over the past two days.  She notified the Veteran's treating physician and recommended that the Veteran visit the Lake City or Gainesville VAMC emergency room (ER).  The Veteran responded that he did not have transportation to reach those facilities and expressed concern about ambulating down his residential stairs.  The VA nurse advised the Veteran to call an ambulance if he could not wait.  The plan was listed that the Veteran would try to find someone to take him to Lake City ER, but if not, he would call an ambulance.  

A VA social worker provided a summary of her assistance in the Veteran's care on July 17, 2012.  The Veteran contacted her and stated that a nurse recommended that he visit the Lake City VAMC or the private Capital Regional Medical Center (CMRC).  He reported that he did not have transportation to Lake City VAMC.  The social worker picked the Veteran up at his private residence.  She noted that he needed a cane to walk down the stairs.  She took the Veteran to the CMRC ER.  She observed that the Veteran was in pain and had to frequently adjust his seat during the ride.  She stayed with the Veteran at the ER until his relative arrived.  

The Veteran visited the CMRC ER on July 17, 2012 at 4:14pm.  The ER physician reported that the Veteran had a flare-up of back pain approximately a week ago.  He had increasing back pain with radiation into his tailbone and both extremities.  He visited the ER four days prior to obtain prescription pain relief medication and muscle relaxants.  The medication did not help and he began having trouble walking due to numbness and weakness in both lower extremities.  He also reported experiencing chronic obstructive pulmonary disease (COPD), asthma, chest congestion, and low grade fever leading up to the hospitalization.  Clinical examination showed the Veteran to look "mildly uncomfortable from pain, but not in acute distress."  The attending physician noted tenderness to palpation over the lumbar spine.  Range of lumbar spine motion was not reported due to pain.  The Veteran had a positive straight leg raise test for both legs.  He could not move the right lower extremity due to pain.  The ER physician listed strength for right lower extremity 2/5 and left lower extremity 3/5.  Sensation was intact.  X-rays showed mild degenerative spurring at L4 and L5.  He listed a diagnosis of lumbar radiculopathy/ acute right sided sciatica.  He admitted the Veteran into the hospital to start anti-inflammatory muscle relaxant.  He referred the Veteran for an orthopedic surgery consultation and magnetic resonance imaging (MRI) of his lumbar spine to delineate his pathology.  

During the course of hospitalization, the Veteran received pain relief, muscle relaxant, and anti-inflammatory medications.  An orthopedic surgeon evaluated the Veteran and recommended outpatient lumbar spine MRI.  He was also treated for a COPD exacerbation, accelerated hypertension, and hyperglycemia.  On July 20, 2012, he was discharged home in improved condition. 

The VA social worker provided another update on July 18, 2012 at 2:27pm.  The Veteran stated he could not have a "closed" MRI due to claustrophobia.  He requested a transfer to the Lake City VAMC for an open MRI.  The social worker advised him that both hospital facilities would have to coordinate a transfer of care.  She and the Veteran's treating VA nurse advised him to have a closed MRI.  

On July 18, 2012, the VA treating physician reviewed the VA social worker's summaries above.  He noted that the problem in the past was not the lack of MRI, but that the Veteran never followed up on the neurosurgery clinic referrals.  He recommended transfer to the Gainesville VAMC since he will need a neurosurgery referral.  However, another physician recommended trying to reschedule the outpatient neurosurgery consultation for a third time.

On July 20, 2012, the VA social worker contacted the Veteran.  The Veteran informed her that he would be discharged from CMRC that morning.  She recommended that the Veteran have another outpatient neurosurgery consultation at the "GNV hospital."  

On July 21, 2012, the Veteran reported that his service connected injuries had increased in severity.  He recently had a fall and his symptoms did not improve.  The injury culminated in his July 17, 2012 hospitalization.  

On July 27, 2012, the CRMC issued a medical bill to the Gainesville VA fee basis department on behalf of the Veteran in the amount of $18,669.00.  Several additional related private medical bills were also sent.  

VA MRI report from October 2012 showed that the findings of spinal canal narrowing at L3-L4 and L4-L5 with facet osteoarthropathy and neural frontal narrowing were "grossly unchanged" from his prior 2011 examination.  

In his November 2012 notice of disagreement, the Veteran stated that the VA clinic advised him to visit the CRMC for additional testing.  

In his January 2013 substantive appeal, the Veteran stated that the VA clinic told him that they did not have any clinic appointments available and advised him to visit the CRMC ER.  He asserted that the three day inpatient admission was evidence of an emergency.  

The question is whether the evidence shows that a prudent layperson would believe a delay in treatment would be hazardous to life or health and that a VA or Federal facility was not available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  38 C.F.R. §§ 17.53, 17.120(b); Swinney, supra.

Here, the Veteran asserts he had a medical emergency and could not travel to the nearest VAMC facility for urgent/ emergency care.  It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").

The nearest VAMC facility to the Veteran's listed address is in Lake City, Florida.  It is approximately 100 miles away.  (Google maps, last visited April 1, 2014).  Meanwhile, the private CRMC and VA Tallahassee VA outpatient clinic are very close the Veteran's listed address.  Id.

Review of the VA Tallahassee VA outpatient clinic website shows that they are open from Monday to Friday from 8:00am to 4:30pm.  It reports that patients needing hospitalization are assessed, stabilized and transferred to local facilities or to the Gainesville VAMC according to the urgency of their needs.  

After review, the Board finds that the evidence does not show an emergency where VA facilities were not feasibly available.  38 C.F.R. §§ 17.53, 17.120(b); Swinney, supra.  The July 17, 2012 reports from the VA social worker and CRMC indicate that the Veteran was capable of ambulation with his cane, including down stairs, and riding in a private vehicle.  The clinical assessment at the private hospital was that the Veteran was mildly uncomfortable and not in acute distress.  Such reports are inconsistent with the Veteran's contentions that he was incapable of ambulation down stairs and experiencing unmanageable or incapacitating pain.  Caluza, 7 Vet. App. 498, 510-511.  Moreover, subsequent MRI testing in October 2012 does not indicate a material increase in disability prior 2011 studies.  For these reasons, the Board does not consider the Veteran credible in his reports that his back pain and associated sciatica required emergency treatment on July 17, 2012.  It would not have been reasonable for the Veteran to consider that the back problems were life threatening or an immediate danger to his health.  

The nearby VA outpatient clinic was open when the Veteran visited the private hospital and given his ability to travel by private vehicle, he could have sought medical attention there or arranged authorization for hospitalization through the outpatient VA facility.  Overall, the Board finds that a prudent layperson would have exhausted outpatient VA clinic treatment, given the time and non-incapacitating symptoms.  In summary, a VA outpatient clinic was feasibly available given the Veteran's circumstances and should have been exhausted prior to hospitalization.  38 C.F.R. §§ 17.53, 17.120(b); Swinney, supra.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for reimbursement of unauthorized medical expenses paid for the Veteran's private medical treatment on July 17 to 20, 2012 must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Reimbursement of unauthorized medical expenses paid for the Veteran's private medical treatment on July 17 to 20, 2012 is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


